Citation Nr: 0634564	
Decision Date: 11/08/06    Archive Date: 11/27/06

DOCKET NO.  04-39 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from October 1963 to 
November 1966.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.


FINDINGS OF FACT

1.  The evidence of record does not establish that the 
veteran engaged in combat with the veteran.

2.  There is no corroboration or verification of the 
occurrences of the veteran's claimed stressors by official 
service records or other credible supporting evidence.


CONCLUSION OF LAW

Post-traumatic stress disorder (PTSD) was not incurred in 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has certain notice and assistance requirements.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2006).  

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim, notice 
of what part of that evidence is to be provided by the 
claimant, and notice of what part VA will attempt to obtain 
for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In this case, VA notified the claimant by a letter 
dated in April 2003 that VA would obtain all relevant 
evidence in the custody of a Federal department or agency.  
He was advised that it was his responsibility to either send 
medical treatment records from his private physician 
regarding treatment for his claimed disabilities, or to 
provide a properly executed release so that VA could request 
the records for him.  The duty to notify the appellant of 
necessary evidence and of responsibility for obtaining or 
presenting that evidence has been fulfilled.  Additional 
letters, subsequent thereto, rating decisions, a statement of 
the case, and supplemental statement of the case s, were also 
provided to the veteran.  See Overton v. Nicholson, No. 02-
1814 (U.S. Vet. App. Sept. 22, 2006).  

The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is 
no indication in the record that additional evidence relevant 
to the issues decided herein is available and not part of the 
claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  As there is no indication that any failure on the 
part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006); see also Dingess/Hartman, 19 
Vet. App. 473.

In this case, the veteran is seeking service connection for 
PTSD.  Through his statements and testimony herein, he 
attributed his currently diagnosed PTSD to inservice combat 
experiences while stationed in Vietnam.

Service connection may be granted for disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  Service connection for PTSD requires 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a) (2006); a link, established by medical 
evidence, between current symptoms and an inservice stressor; 
and credible supporting evidence that the claimed inservice 
stressor occurred.  38 C.F.R. § 3.304(f).  The United States 
Court of Appeals for Veterans Claims (Court) has held that

[w]here it is determined, through 
recognized military citations or other 
supportive evidence, that the veteran was 
engaged in combat with the enemy and the 
claimed stressors are related to such 
combat, the veteran's lay testimony 
regarding claimed stressors must be 
accepted as conclusive as to their actual 
occurrence and no further development for 
corroborative evidence will be required, 
provided that the veteran's testimony is 
found to be "satisfactory," e.g., 
credible, and "consistent with the 
circumstances, conditions, or hardships 
of [combat] service."

Zarycki v. Brown, 6 Vet. App. 91, 98 (1993); see also 38 
U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304.  
Furthermore, if the claimant did not engage in combat with 
the enemy or if the claimed stressors are not related to 
combat, then the claimant's testimony alone is not sufficient 
to establish the occurrence of the claimed stressors, and his 
testimony must be corroborated by credible supporting 
evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997); Moreau v. 
Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 
163 (1996).  Service department records must support, and not 
contradict, the claimant's testimony regarding non-combat 
stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).

Historically, the veteran served on active duty in the Navy 
from October 1963 to November 1966.  The veteran's report of 
separation, Form DD 214, listed his inservice specialty as an 
EN (0000/0000), with a related civilian occupation listed as 
diesel mechanic.  The report noted that the veteran had 
foreign and/or sea service for approximately two years and 
six months.  No decorations, medals, badges, or commendations 
confirming the veteran's participation in combat were 
indicated.

A review of his enlistment examination, dated in October 
1963, noted essentially normal findings throughout.  A 
treatment report, dated in September 1965, noted that the 
veteran was treated for urethritis while stationed at the 
U.S. Naval Amphibious Base, Coronado, California.  A 
treatment report, dated in October 1965, noted that the 
veteran received treatment for his eyes from the U.S. Naval 
Hospital in San Diego, California.  A treatment report, dated 
in February 1966, noted that the veteran was picked up for 
indecent exposure and exhibitionism while on active duty in a 
Navy jeep in Coronado, California.  At that time, the veteran 
underwent a psychiatric consultation which concluded with an 
impression of no disease found on psychiatric observation.  
His separation examination, performed in November 1966, 
listed his psychiatric status as normal.  

A review of his service personnel records revealed that the 
veteran's sea duty commenced in January 1964.  The records 
indicate that he served onboard the U.S.S. ALUDRA, and later, 
beginning in May 1964, onboard the U.S.S. ZELIMA.  In August 
1964, the veteran was apprehended by the civilian authorities 
for "joy riding" in Oakland, California.  In November 1964, 
the veteran was transferred to Naval Beach Group One, WESTPAC 
Detachment, in Yokosuka, Japan, for purposes of temporary 
assigned duty concerning Beach Jumper Unit One operations for 
a period of about 162 days.  A notation in the veteran's 
records noted that he had completed Basic Airborne Training 
at the CG, 173rd Airborne Brigade, Okinawa, Japan, in January 
1965.  In May 1965, the veteran reported to the Beach Jumper 
Unit One, U.S. Naval Amphibious Base, Coronado, San Diego, 
California.  In August 1965, the veteran received a non-
judicial punishment for unauthorized absence over a two day 
period earlier that same month.  The report noted that the 


veteran would be confined to the limits of the station, which 
was identified as Beach Jumper Unit One, U.S. Naval 
Amphibious Base, Coronado, California.

Post service medical records, beginning in 1999, revealed 
diagnoses of PTSD and depression.  However, none of these 
treatment records include a detailed account of the veteran's 
claimed inservice stressors.  See 38 C.F.R. §§ 3.304(f), 
4.125.

The evidence does not show that the veteran engaged in 
combat.  The veteran's service personnel records give no 
evidence of participation in combat.  No decorations, medals, 
badges, or commendations confirming the veteran's 
participation in combat were indicated.  Accordingly, the 
veteran's assertions of service stressors are not sufficient 
to establish their occurrence.  Rather, a service stressor 
must be established by official service records or other 
credible supporting evidence.  38 C.F.R. § 3.304(f); 
Pentecost v. Principi, 16 Vet. App. 124 (2002); Fossie v. 
West, 12 Vet. App. 1 (1998); Cohen v. Brown, 10 Vet. App. 128 
(1997); Doran v. Brown, 6 Vet. App. 283 (1994).

In considering whether there is credible supporting evidence 
that the claimed in-service stressor occurred, the Board must 
assess the credibility and weight of all the evidence, 
including the medical evidence.  "Just because a physician 
or other health professional accepted appellant's description 
of his [wartime] experiences as credible and diagnosed 
appellant as suffering from PTSD does not mean the [Board is] 
required to grant service connection for PTSD."  Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  

Notwithstanding the recent diagnoses of PTSD, the evidence of 
record does not corroborate the veteran's alleged stressor 
accounts.  

Through his statements and testimony before the Board, the 
veteran testified that he first arrived in Vietnam in early 
1965.  He testified that he was a member of an Airborne 
Tactical Inception Unit which operated a communications 
shelter which was attached to a six-wheeled vehicle and was 
run by a generator.  It was his primary duty to keep the 
generator running.  He reported that he also would 
occasionally drive the vehicle, as well as guard the 
perimeter around it as it moved through an area.  He 
testified that he was on the ground in Vietnam operating this 
communications shelter on a rotating basis for approximately 
ten days per month for a period of six months.  He testified 
that he was again in Vietnam shortly after he finished jump 
school in Okinawa, roughly from May to August 1965.  As for 
specific stressors, he claimed he was involved in firefights 
with the enemy, had seen people hit by mines (Bouncing 
Betty), and had witnessed others soldiers who were shot by 
the enemy hiding in spider holes.  He was unable to provide 
any information regarding the wounded and killed soldiers, 
other than stating that they were Seabees (members of a 
construction battalion).

In support of his claim, the veteran submitted a letter from 
the Department of the Navy.  The letter indicated that the 
command history report submissions from the Beach Jumper Unit 
One for 1965 and 1966 were banded during a previous 
declassification review, indicating that portions of these 
records may still be classified.  The head of the Operational 
Archives Branch read these reports in their entirety, and 
based on the unclassified portions of these reports, it was 
confirmed that Beach Jumper Unit One established a detachment 
from Okinawa in DaNang, Republic of Vietnam, beginning in 
1965.  However, the report for 1965 does not indicate which 
teams or elements of the unit comprised of this detachment, 
and names of the enlisted personnel who were assigned to this 
detachment are not listed.  As for 1966, the reports indicate 
that detachments from this unit were established aboard 
various ships.  The reports indicated that these shipboard 
detachments primarily supported exercises, and were not 
directly involved in combat operations, nor was there any 
specific information indicating that these shipboard 
detachments ever put personnel ashore in Vietnam.  The 
veteran also submitted pictures and information obtained from 
the internet website.  

Nevertheless, there is no evidence of record that 
corroborates the veteran's alleged in-service stressors.  The 
veteran has not provided any specific information regarding 
his alleged stressors, or witnesses to these alleged 
stressors.  Absent credible evidence that the claimed 
inservice stressor occurred, service connection for PTSD can 
not be established.  

The preponderance of the evidence is against the veteran's 
claim for service connection for PTSD.  See 38 U.S.C.A. 
§ 5107.  The objective evidence of record does not show that 
the veteran engaged in combat with the enemy, and therefore 
his testimony alone is not sufficient to establish the 
occurrence of the claimed stressors; his testimony must be 
corroborated by credible supporting evidence.  Unfortunately, 
there is no credible supporting evidence which corroborates 
that the stressors he claims he was exposed to actually 
occurred.  With no credible supporting evidence that the 
stressors actually occurred, the veteran does not meet the 
requirements for a grant of service connection for PTSD.  38 
C.F.R. § 3.304(f).  Accordingly, service connection for PTSD 
is not warranted.


ORDER

Service connection for PTSD is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


